       Case 2:20-cv-01903-SPL Document 20 Filed 10/02/20 Page 1 of 14



 1
 2
           649 North Fourth Avenue, First Floor
 3              Phoenix, Arizona 85003
 4                   (602) 382-4078
           Kory Langhofer, Ariz. Bar No. 024722
 5
                 kory@statecraftlaw.com
 6         Thomas Basile, Ariz. Bar. No. 031150
                 tom@statecraftlaw.com
 7
 8     Attorneys for Proposed Intervenors Republican
       National Committee and National Republican
 9                  Senatorial Committee
10
                                UNITED STATES DISTRICT COURT
11
                                        DISTRICT OF ARIZONA
12
     Mi Familia Vota, et al.,                               No. 2:20-cv-01903-SPL
13
14                        Plaintiffs,

15   v.                                                [PROPOSED] ANSWER OF THE
                                                          INTERVENORS TO THE
16
                                                              COMPLAINT
     Katie Hobbs, in her official capacity as the
17
     Arizona Secretary of State,
18
                          Defendant,
19
     Republican National Committee and the
20   National Republican Senatorial Committee,
21   federal political committees,

22                        Intervenors.
23
           The Republican National Committee (“RNC”) and the National Republican
24
     Senatorial Committee (“NRSC” and, together with the RNC, the “Republican
25
     Committees”) hereby answer the Complaint as follows:
26
27
28
                                                  1
     Case 2:20-cv-01903-SPL Document 20 Filed 10/02/20 Page 2 of 14



 1
        1.    The Republican Committees admit that the Complaint seeks to extend the
 2
              voter registration deadline but denies the remaining allegations of Paragraph
 3
              1.
 4
        2.    The Republican Committees admit the allegations in Paragraph 2.
 5
        3.    The Republican Committees admit the allegations in Paragraph 3.
 6
        4.    The Republican Committees admit the allegations in Paragraph 4.
 7
        5.    The Republican Committees are without knowledge or information sufficient
 8
              to form a belief as to the truth of the allegations in Paragraph 5 and therefore
 9
              deny them.
10
        6.    The Republican Committees deny the allegations in Paragraph 6.
11
        7.    The Republican Committees admit the allegations in Paragraph 7.
12
        8.    The Republican Committees are without knowledge or information sufficient
13
              to form a belief as to the truth of the allegations in Paragraph 8 and therefore
14
              deny them.
15
        9.    Paragraph 9 states a legal conclusion to which no response is required. To
16
              the extent a response is deemed necessary, the Republican Committees deny
17
              the allegations.
18
        10.   The Republican Committees admit that Paragraph 10 accurately summarizes
19
              the plaintiffs’ claims but denies the merit of those claims.
20
        11.   The Republican Committees admit that Paragraph 11 accurately summarizes
21
              the plaintiffs’ claims but denies the merit of those claims.
22
        12.   Because the plaintiffs lack standing, the Republican Committees deny the
23
              allegations in Paragraph 12.
24
        13.   Because the plaintiffs lack standing, the Republican Committees deny the
25
              allegations in Paragraph 13.
26
        14.   The Republican Committees admit the allegations in Paragraph 14.
27
28
                                              2
     Case 2:20-cv-01903-SPL Document 20 Filed 10/02/20 Page 3 of 14



 1
        15.   The Republican Committees are without knowledge or information sufficient
 2
              to form a belief as to the truth of the allegations in Paragraph 15 and therefore
 3
              deny them.
 4
        16.   The Republican Committees are without knowledge or information sufficient
 5
              to form a belief as to the truth of the allegations in Paragraph 16 and therefore
 6
              deny them.
 7
        17.   The Republican Committees are without knowledge or information sufficient
 8
              to form a belief as to the truth of the allegations in Paragraph 17 and therefore
 9
              deny them.
10
        18.   The Republican Committees deny the allegations in Paragraph 18 to the
11
              extent they allege that Katie Hobbs currently has authority to modify the
12
              process or deadline for voter registration in the 2020 general election, but
13
              otherwise admits the allegations in Paragraph 18.
14
        19.   The Republican Committees admit the allegations in Paragraph 19.
15
        20.   The Republican Committees admit the allegations in Paragraph 20.
16
        21.   The Republican Committees admit the allegations in Paragraph 21.
17
        22.   The Republican Committees admit the allegations in Paragraph 22.
18
        23.   The Republican Committees admit the allegations in Paragraph 23.
19
        24.   The Republican Committees admit the allegations in Paragraph 24.
20
        25.   The Republican Committees are without knowledge or information sufficient
21
              to form a belief as to the truth of the allegations in Paragraph 25 and therefore
22
              deny them.
23
        26.   The Republican Committees are without knowledge or information sufficient
24
              to form a belief as to the truth of the allegations in Paragraph 26 and therefore
25
              deny them.
26
27
28
                                              3
     Case 2:20-cv-01903-SPL Document 20 Filed 10/02/20 Page 4 of 14



 1
        27.   The Republican Committees are without knowledge or information sufficient
 2
              to form a belief as to the truth of the allegations in Paragraph 27 and therefore
 3
              deny them.
 4
        28.   The Republican Committees are without knowledge or information sufficient
 5
              to form a belief as to the truth of the allegations in Paragraph 28 and therefore
 6
              deny them.
 7
        29.   The Republican Committees are without knowledge or information sufficient
 8
              to form a belief as to the truth of the allegations in Paragraph 29 and therefore
 9
              deny them.
10
        30.   The Republican Committees are without knowledge or information sufficient
11
              to form a belief as to the truth of the allegations in Paragraph 30 and therefore
12
              deny them.
13
        31.   The Republican Committees are without knowledge or information sufficient
14
              to form a belief as to the truth of the allegations in Paragraph 31 and therefore
15
              deny them.
16
        32.   The Republican Committees are without knowledge or information sufficient
17
              to form a belief as to the truth of the allegations in Paragraph 32 and therefore
18
              deny them.
19
        33.   The Republican Committees are without knowledge or information sufficient
20
              to form a belief as to the truth of the allegations in Paragraph 33 and therefore
21
              deny them.
22
        34.   The Republican Committees deny the allegations in Paragraph 34.
23
        35.   The Republican Committees admit the allegations in Paragraph 35.
24
        36.   The Republican Committees admit the allegations in Paragraph 36.
25
        37.   The Republican Committees admit the allegations in Paragraph 37, but note
26
              that Governor Ducey’s executive order permitted voter registration and get-
27
              out-the-vote activities.
28
                                              4
     Case 2:20-cv-01903-SPL Document 20 Filed 10/02/20 Page 5 of 14



 1
        38.   The Republican Committees admit the allegations in Paragraph 38, but note
 2
              that Governor Ducey’s executive order permitted voter registration and get-
 3
              out-the-vote activities.
 4
        39.   The Republican Committees admit the allegations in Paragraph 39, but note
 5
              that Governor Ducey’s executive order permitted voter registration and get-
 6
              out-the-vote activities.
 7
        40.   The Republican Committees admit the allegations in Paragraph 40, but note
 8
              that Governor Ducey’s executive order permitted voter registration and get-
 9
              out-the-vote activities.
10
        41.   The Republican Committees admit that violations of the order may have been
11
              punishable as a class 1 misdemeanor but (a) note the enforceability of such
12
              penalties is the subject of ongoing litigation and (b) deny the remaining
13
              allegations in Paragraph 41 because voter registration and get-out-the-vote
14
              activities were legally permissible under the order.
15
        42.   The Republican Committees admit the allegations in Paragraph 42, but note
16
              that Governor Ducey’s executive order permitted individuals to leave
17
              quarantine for “essential services,” which under Executive Order 2020-18
18
              includes voter registration and get-out-the-vote activities.
19
        43.   The Republican Committees admit the allegations in Paragraph 43.
20
        44.   The Republican Committees admit the allegations in Paragraph 44.
21
        45.   The Republican Committees deny the allegations in Paragraph 45 to the
22
              extent they allege that all Arizonans were legally mandated to maintain social
23
              distancing at all times.
24
        46.   The Republican Committees admit the allegations in Paragraph 46.
25
        47.   The Republican Committees admit the allegations in Paragraph 47.
26
        48.   The Republican Committees admit the allegations in Paragraph 48.
27
        49.   The Republican Committees admit the allegations in Paragraph 49.
28
                                              5
     Case 2:20-cv-01903-SPL Document 20 Filed 10/02/20 Page 6 of 14



 1
        50.   Because individuals who are tested for COVID-19 are typically symptomatic
 2
              and therefore not representative of the entire population, the Republican
 3
              Committees deny that the rate of infection in the general public is higher than
 4
              the rate amongst tested individuals. The Republican Committees admit the
 5
              remaining allegations in Paragraph 50.
 6
        51.   The Republican Committees admit that some experts express this opinion but
 7
              are without knowledge or information sufficient to form a belief as to, and
 8
              therefore deny, the accuracy of the underlying opinion in Paragraph 51.
 9
        52.   The Republican Committees are without knowledge or information sufficient
10
              to form a belief as to the truth of the allegations in Paragraph 52 and therefore
11
              deny them.
12
        53.   The Republican Committees admit that most high-traffic areas were closed at
13
              the end of March 2020 but deny the remaining allegations in Paragraph 53.
14
        54.   The Republican Committees deny the allegations in Paragraph 54.
15
        55.   The Republican Committees deny the allegations in Paragraph 55.
16
        56.   The Republican Committees are without knowledge or information sufficient
17
              to form a belief as to the truth of the allegations in Paragraph 56 and therefore
18
              deny them.
19
        57.   The Republican Committees admit Paragraph 57 accurately summarizes the
20
              best available hypothesis regarding transmission of COVID-19, risks
21
              associated with the disease, and the current death toll, but are without
22
              knowledge or information sufficient to form a belief as to the truth of the
23
              remaining allegations in Paragraph 57 and therefore deny them.
24
        58.   The Republican Committees deny the allegations in Paragraph 58.
25
        59.   The Republican Committees are without knowledge or information sufficient
26
              to form a belief as to the truth of the allegations in Paragraph 59 and therefore
27
              deny them.
28
                                              6
     Case 2:20-cv-01903-SPL Document 20 Filed 10/02/20 Page 7 of 14



 1
        60.   The Republican Committees are without knowledge or information sufficient
 2
              to form a belief as to the truth of the allegations in Paragraph 60 and therefore
 3
              deny them.
 4
        61.   The Republican Committees admit the allegations in Paragraph 61, but deny
 5
              any implication that the difference can be reliably attributed to state action as
 6
              distinct from decreased emigration, enthusiasm underlying political
 7
              participation, etc.
 8
        62.   The Republican Committees are without knowledge or information sufficient
 9
              to form a belief as to the truth of the allegations in Paragraph 62 and therefore
10
              deny them.
11
        63.   The Republican Committees are without knowledge or information sufficient
12
              to form a belief as to the truth of the allegations in Paragraph 63 and therefore
13
              deny them.
14
        64.   The Republican Committees are without knowledge or information sufficient
15
              to form a belief as to the truth of the allegations in Paragraph 64 and therefore
16
              deny them.
17
        65.   The Republican Committees are without knowledge or information sufficient
18
              to form a belief as to the truth of the allegations in Paragraph 65 and therefore
19
              deny them.
20
        66.   The Republican Committees are without knowledge or information sufficient
21
              to form a belief as to the truth of the allegations in Paragraph 66 and therefore
22
              deny them.
23
        67.   The Republican Committees admit the allegations in Paragraph 67, but note
24
              that other means of voter registration (e.g., online and in-person) were
25
              available without interruption.
26
        68.   The Republican Committees admit that online (as distinct from in-person or
27
              mail) voter registration required a traditional address before September 4,
28
                                                7
     Case 2:20-cv-01903-SPL Document 20 Filed 10/02/20 Page 8 of 14



 1
              2020, but are without knowledge or information sufficient to form a belief as
 2
              to the truth of the allegations in Paragraph 68 and therefore deny them.
 3
        69.   The Republican Committees admit the allegations in Paragraph 69, but note
 4
              that other means of voter registration (e.g., in person or by mail) are available
 5
              to individuals without an Arizona driver’s license.
 6
        70.   The Republican Committees admit that Governor Ducey extended the
 7
              expiration dates of Arizona driver’s licenses, deny that voters who move
 8
              across county lines are unable to register to vote, and are without knowledge
 9
              or information sufficient to form a belief as to the truth of the remaining
10
              allegations in Paragraph 70 and therefore deny them.
11
        71.   The Republican Committees are without knowledge or information sufficient
12
              to form a belief as to the truth of the allegations in Paragraph 71 and therefore
13
              deny them.
14
        72.   The Republican Committees are without knowledge or information sufficient
15
              to form a belief as to the truth of the allegations in Paragraph 72 and therefore
16
              deny them.
17
        73.   The Republican Committees are without knowledge or information sufficient
18
              to form a belief as to the truth of the allegations in Paragraph 73 and therefore
19
              deny them.
20
        74.   The Republican Committees are without knowledge or information sufficient
21
              to form a belief as to the truth of the allegations in Paragraph 74 and therefore
22
              deny them.
23
        75.   The Republican Committees are without knowledge or information sufficient
24
              to form a belief as to the truth of the allegations in Paragraph 75 and therefore
25
              deny them.
26
27
28
                                              8
     Case 2:20-cv-01903-SPL Document 20 Filed 10/02/20 Page 9 of 14



 1
        76.   The Republican Committees are without knowledge or information sufficient
 2
              to form a belief as to the truth of the allegations in Paragraph 76 and therefore
 3
              deny them.
 4
        77.   The Republican Committees are without knowledge or information sufficient
 5
              to form a belief as to the truth of the allegations in Paragraph 77 and therefore
 6
              deny them.
 7
        78.   The Republican Committees are without knowledge or information sufficient
 8
              to form a belief as to the truth of the allegations in Paragraph 78 and therefore
 9
              deny them.
10
        79.   The Republican Committees are without knowledge or information sufficient
11
              to form a belief as to the truth of the allegations in Paragraph 79 and therefore
12
              deny them.
13
        80.   The Republican Committees are without knowledge or information sufficient
14
              to form a belief as to the truth of the allegations in Paragraph 80 and therefore
15
              deny them.
16
        81.   The Republican Committees are without knowledge or information sufficient
17
              to form a belief as to the truth of the allegations in Paragraph 81 and therefore
18
              deny them.
19
        82.   The Republican Committees are without knowledge or information sufficient
20
              to form a belief as to the truth of the allegations in Paragraph 82 and therefore
21
              deny them.
22
        83.   The Republican Committees are without knowledge or information sufficient
23
              to form a belief as to the truth of the allegations in Paragraph 83 and therefore
24
              deny them.
25
        84.   The Republican Committees are without knowledge or information sufficient
26
              to form a belief as to the truth of the allegations in Paragraph 84 and therefore
27
              deny them.
28
                                              9
     Case 2:20-cv-01903-SPL Document 20 Filed 10/02/20 Page 10 of 14



 1
         85.   The Republican Committees are without knowledge or information sufficient
 2
               to form a belief as to the truth of the allegations in Paragraph 85 and therefore
 3
               deny them.
 4
         86.   The Republican Committees are without knowledge or information sufficient
 5
               to form a belief as to the truth of the allegations in Paragraph 86 and therefore
 6
               deny them.
 7
         87.   The Republican Committees are without knowledge or information sufficient
 8
               to form a belief as to the truth of the allegations in Paragraph 87 and therefore
 9
               deny them.
10
         88.   The Republican Committees are without knowledge or information sufficient
11
               to form a belief as to the truth of the allegations in Paragraph 88 and therefore
12
               deny them.
13
         89.   The Republican Committees are without knowledge or information sufficient
14
               to form a belief as to the truth of the allegations in Paragraph 89 and therefore
15
               deny them.
16
         90.   The Republican Committees are without knowledge or information sufficient
17
               to form a belief as to the truth of the allegations in Paragraph 90 and therefore
18
               deny them.
19
         91.   The Republican Committees admit that voter registration deadlines by their
20
               very nature have the effect of disallowing votes cast by individuals who
21
               register after the deadline, deny that any individual who fails to abide by duly
22
               enacted voter-registration processes is entitled to vote, and are without
23
               knowledge or information sufficient to form a belief as to the truth of the
24
               remaining allegations in Paragraph 91 and therefore deny them.
25
         92.   Paragraph 92 states a legal conclusion to which no response is required. To
26
               the extent a response is deemed necessary, the Republican Committees deny
27
               the allegations.
28
                                              10
     Case 2:20-cv-01903-SPL Document 20 Filed 10/02/20 Page 11 of 14



 1
         93.    The Republican Committees are without knowledge or information sufficient
 2
                to form a belief as to the truth of the allegations in Paragraph 93 and therefore
 3
                deny them.
 4
         94.    The Republican Committees are without knowledge or information sufficient
 5
                to form a belief as to the truth of the allegations in Paragraph 94 and therefore
 6
                deny them.
 7
         95.    The Republican Committees are without knowledge or information sufficient
 8
                to form a belief as to the truth of the allegations in Paragraph 95 and therefore
 9
                deny them.
10
         96.    The Republican Committees are without knowledge or information sufficient
11
                to form a belief as to the truth of the allegations in Paragraph 96 and therefore
12
                deny them.
13
         97.    The Republican Committees are without knowledge or information sufficient
14
                to form a belief as to the truth of the allegations in Paragraph 97 and therefore
15
                deny them.
16
         98.    The Republican Committees are without knowledge or information sufficient
17
                to form a belief as to the truth of the allegations in Paragraph 98 and therefore
18
                deny them.
19
         99.    Paragraph 99 states a legal conclusion to which no response is required. To
20
                the extent a response is deemed necessary, the Republican Committees deny
21
                the allegations and state that the relevant inquiry must also examine the
22
                burden that would be imposed on the County Recorders, who directly
23
                administer voter registration under Arizona law.
24
         100.   The Republican Committees admit the allegations in Paragraph 100.
25
         101.   The Republican Committees deny the allegations in Paragraph 101 to the
26
                extent it suggests that all individuals who attempt to vote two days after first
27
28
                                               11
     Case 2:20-cv-01903-SPL Document 20 Filed 10/02/20 Page 12 of 14



 1
                submitting a voter registration form are permitted to cast a non-provisional
 2
                ballot.
 3
         102.   The Republican Committees admit the allegations in Paragraph 102 but,
 4
                because changes to existing voter registration records are procedurally and
 5
                substantively very different from the processing of new voter registration
 6
                records, deny that the two are comparable for purposes of the plaintiffs’
 7
                claims.
 8
         103.   The Republican Committees admit that Arizona counties use electronic poll
 9
                books but deny the remaining allegations in Paragraph 103.
10
         104.   The Republican Committees admit the allegations in Paragraph 104.
11
         105.   The Republican Committees deny that the administrative burden will be
12
                minimal at worst, and that the requested relief could be implemented without
13
                causing significant problems before, on, and after Election Day, and therefore
14
                deny the allegations in Paragraph 105.
15
         106.   In response to Paragraph 106, the Republican Committees incorporate by
16
                reference their answers to each preceding Paragraph as set forth above.
17
         107.   The Republican Committees admit the allegations in Paragraph 107.
18
         108.   The Republican Committees admit the allegations in Paragraph 108.
19
         109.   Paragraph 109 states a legal conclusion to which no response is required. To
20
                the extent a response is deemed necessary, the Republican Committees deny
21
                the allegations.
22
         110.   Paragraph 110 states a legal conclusion to which no response is required. To
23
                the extent a response is deemed necessary, the Republican Committees deny
24
                the allegations.
25
         111.   Paragraph 111 states a legal conclusion to which no response is required. To
26
                the extent a response is deemed necessary, the Republican Committees deny
27
                the allegations.
28
                                              12
      Case 2:20-cv-01903-SPL Document 20 Filed 10/02/20 Page 13 of 14



 1
              112.   In response to Paragraph 112, the Republican Committees incorporate by
 2
                     reference their answers to each preceding Paragraph as set forth above.
 3
              113.   The Republican Committees admit the allegations in Paragraph 113.
 4
              114.   The Republican Committees admit the allegations in Paragraph 114.
 5
              115.   Paragraph 115 states a legal conclusion to which no response is required. To
 6
                     the extent a response is deemed necessary, the Republican Committees deny
 7
                     the allegations.
 8
              116.   Paragraph 116 states a legal conclusion to which no response is required. To
 9
                     the extent a response is deemed necessary, the Republican Committees deny
10
                     the allegations.
11
              117.   Paragraph 117 states a legal conclusion to which no response is required. To
12
                     the extent a response is deemed necessary, the Republican Committees deny
13
                     the allegations.
14
              118.   In response to Paragraph 118, the Republican Committees incorporate by
15
                     reference their answers to each preceding Paragraph as set forth above.
16
              119.   Paragraph 119 states a legal conclusion to which no response is required. To
17
                     the extent a response is deemed necessary, the Republican Committees deny
18
                     the allegations.
19
              120.   Paragraph 120 states a legal conclusion to which no response is required. To
20
                     the extent a response is deemed necessary, the Republican Committees deny
21
                     the allegations.
22
     The Plaintiffs’ prayer for relief sets forth legal conclusions to which no response is required.
23
     To the extent a response is deemed necessary, the Republican Committees deny that the
24
     Plaintiffs are entitled to the relief requested in the Complaint or to any judgment in their
25
     favor.
26
27
28
                                                   13
      Case 2:20-cv-01903-SPL Document 20 Filed 10/02/20 Page 14 of 14



 1          RESPECTFULLY SUBMITTED this 2nd day of October, 2020.
 2                                              STATECRAFT PLLC
 3
 4                                              By: /s/ Kory Langhofer
                                                    Kory Langhofer
 5                                                  Thomas Basile
                                                    649 North Fourth Avenue, First Floor
 6
                                                    Phoenix, Arizona 85003
 7                                                    Counsel for Proposed Intervenors
 8                                                    Republican National Committee and
                                                      National Republican Senatorial
 9                                                    Committee
10
11
12
13                                CERTIFICATE OF SERVICE

14
            I hereby certify that on October 2, 2020, I caused the foregoing document to be
15
     electronically transmitted to the Clerk’s Office using the CM/ECF System for Filing, which
16
     will send notice of such filing to all registered CM/ECF users.
17

18
19                                              By: /s/Thomas Basile
20                                                  Thomas Basile

21
22
23
24
25
26
27
28
                                                 14
